

113 S1838 IS: National Historic Preservation Act Amendment Act of 2013
U.S. Senate
2013-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1838IN THE SENATE OF THE UNITED STATESDecember 17, 2013Mr. Udall of New Mexico (for himself, Mr. Rubio, Mr. Menendez, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the National Historic Preservation Act to make
		  Hispanic-serving institutions eligible for technical and financial assistance
		  for the establishment of preservation training and degree
		  programs.1.Short
			 titleThis Act may be cited as the
			 National Historic Preservation Act
			 Amendment Act of 2013.2.Eligibility of
			 Hispanic-serving institutions for assistance for preservation education and
			 training programsSection
			 101(j)(2)(C) of the National Historic Preservation Act (16 U.S.C.
			 470a(j)(2)(C)) is amended by inserting to Hispanic-serving institutions
			 (as defined in section 502(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1101a(a))), after
			 universities,.